DETAILED ACTION
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481).
Regarding claims 1 and 18, Baheti teaches determining a position of an object in a monitoring space/zone by using a plurality of millimeter-wave  radars, wherein each millimeter-wave radar of the plurality of millimeter-wave radars has a field of view, and wherein an intersection of the fields of view of the plurality of millimeter-wave radars forms the monitoring space [Abstract, fig. 9A and related description ; “determine a gesture signature based on detecting the presence of the object in the first range zone of the field of view”]; tracking the position of the object in the monitoring space over time (fig. 4E, 4H) using the plurality of millimeter-wave radars [Para. 90-91 “detect gestures that involve a trajectory of an object getting closer to or further from a particular millimeter-wave radar 102. In some embodiments, the vertical gesture is tracked by detecting transitions between zones”]. 
However, Baheti doesn’t explicitly teach determining a character symbol depicted by the tracked position of the object over time using trilateration in a neural network (NN) and providing a signal based on the determined character symbol.
Chen teaches determining a character symbol depicted by the tracked position of the object over time using trilateration in a neural network (NN) [Col. 1 line 65- Col. 2 line 23], and providing/recoding a signal based on the determined character symbol [fig. 8 (A to C) and (B to D) and related description].

	It would have been obvious to one of ordinary still in the art before the effective filing date, to include in touchless user interface of Baheti the ability to track position of an object using trilateration in neural network and providing signal based on recognized character, as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2, 3, and 19 Chen further teaches wherein determining the character symbol is based on the tracked position of the object over a predetermined (bounded) (duration) fixed time [fig. 7; 8 C, D and related description].
Regarding claim 4, Baheti teaches comprising determining the bounded time based on detecting when the object enters and exits the monitoring space [Para. 51 “determine the time of detection of objects in respective fields of view 114”, it’s clear that the time is bound to the detection time].

Regarding claim 9, Chen teaches wherein the character symbol comprises a number or a Latin character (alpha-number is also Latin) [Col. 7 lines 65-67].
Regarding claim 12, Baheti teaches wherein the object comprises a hand of a human [Para. 44].
Regarding claim 13, Baheti teaches wherein the object comprises a finger of a human [fig. 1 and related description].
Regarding claim 15, Baheti teaches wherein three millimeter-wave radars of the plurality of millimeter-wave radars are not situated in a straight (rectangular formation) line [fig. 9 and related description].
Regarding claim 16, Chen discloses monitoring space/zone is located at a distance (h), in fig. 3A or 4M, except for the space being 0.3 and 0.6 m.  It would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to limit the viewing distance to 0.3 and 0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481) further in view of Lefebvre (Pub. No. US 20160378195).



Regarding claim 5, Baheti in view of Chen doesn’t explicitly teach the claim limitation. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baheti in view of Chen to teach the claim limitation, feature as taught by Lefebvre; because the modification enable the system to recognize handwriting on a physical surface on the basis of three-dimensional signals originating from sensors of a terminal, the method being characterized in that the signals are obtained on the basis of at least 3 different types of sensors.

Regarding claims 6 and 22 Lefebvre further teaches wherein the RNN comprises a long-short term memory (LSTM) network [Para. 24 and 70].

Regarding claim 14, Bahati in view of Chen doesn’t explicitly teach metallic object. 
However, lefebvre teaches wherein the object comprises a metallic object [Fig. 1, unit 100 and related description].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bahati in view of Chen to teach the claim limitation, feature as taught by Lefebvre; because the modification enable accurate object tracking for touchless interaction with a computing device.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481) further in view of Lefebvre (Pub. No. US 20160378195) and Kriegman et al. (Pub. No. US 20190311227).


However, Bahati in view of Chen further in view of Lefebvre doesn’t explicitly teach using a connectionist temporal classification (CTC) to generate a sequence of character symbols based on the unsegmented stream of locations.
Kriegman teaches using a connectionist temporal classification (CTC) to generate a sequence of character symbols based on the unsegmented stream of locations [Para. 117].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baheti in view of Chen further in view of Lefebvre to teach the claim limitation, feature as taught by Kriegman; because the modification enable the system to generate computer searchable text from the depicted documents in the detected digital images.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481) further in view of Huang et al. (pub. No. US 20200201443).

Regarding claim 8, Bahati in view of Chen doesn’t explicitly teach a convolutional NN (CNN).
However, Huang teaches a convolutional NN (CNN) [Para. 28]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bahati in view of Chen to teach the claim limitation, feature as taught by Huang; because the modification enable the user to log in the system using air-write methods.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481) further in view of CHEN et al. (Pub. No. US 20210033693).

Regarding claim 10, Baheti in view of Chen doesn’t explicitly teach the rest of claim limitation.
However, CHEN teaches determining a trajectory of the object based on multiple determinations of the position of the object over time [Fig. 3B and related description] and using a smoothening filter to smooth the determined trajectory [Para. 39 “parabolic curve fitting can be applied in order to acquire a finer result, which is shown as the "x" in FIG. 3B.”].
It would have been obvious to one of ordinary still in the art before the effective filing date, to include in air-writing recognition system of Baheti in view of Chen the ability to use smoothing filter to smooth the determined, as taught by CHEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481) further in view of CHEN et al. (Pub. No. US 20210033693) and Dahl (Pub. No. US 20120313900).
Regarding claims 11, Bahati in view of Chen and CHEN doesn’t explicitly teach Kalman filter. 
However, Dahl teaches wherein the smoothening filter comprises a Kalman filter [Para. 283].
.

Claims 20 rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481) further in view of Kriegman et al. (Pub. No. US 20190311227).

Regarding claims 20, Baheti teaches receiving an unsegmented stream (signal reflected off the finger) of locations of the object over time [Para. 44];
However, Bahati in view of Chen doesn’t explicitly teach using a connectionist temporal classification (CTC) to generate a sequence of character symbols based on the unsegmented stream of locations.
Kriegman teaches using a connectionist temporal classification (CTC) to generate a sequence of character symbols based on the unsegmented stream of locations [Para. 117].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baheti in view of Chen to teach the claim limitation, feature as taught by Kriegman; because the modification enable the system to generate computer searchable text from the depicted documents in the detected digital images.

Claims 21 rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of Chen et al. (Patent No. US 10,386,481) further in view Dahl (Pub. No. US 20120313900).

Regarding claims 21, Bahati in view of Chen doesn’t explicitly teach Kalman filter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bahati in view of Chen to teach the claim limitation, feature as taught by Dahl; because the modification enable accurate object tracking for touchless interaction with a computing device with an ultrasonic transmitter.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Pub. No. US 20200026361) in view of CHEN et al. (Pub. No. US 20210033693) further in view of Ramachandra Iyer (Pub. No. US 20200293613).
Regarding claim 23, Bahati teaches three millimeter-wave radars, each of the three millimeter-wave radars radars configured to have a field of view, wherein an intersection of the fields of view of each of the three millimeter-wave radars forms a monitoring space [Abstract, fig. 9A and related description ; “determine a gesture signature based on detecting the presence of the object in the first range zone of the field of view”]; and a controller configured to: determine a position of an object in the monitoring space based on output of the three millimeter-wave radars [Abstract, fig. 9A, 4E, and related description; “determine a gesture signature based on detecting the presence of the object in the first range zone of the field of view”]; determine a trajectory of the object over time based on the determined position of the object [Para. 91, 94, 128].
However, Bahati doesn’t explicitly teach the rest of claim limitation. 
CHEN teaches determining position using trilateration [Para. 8];  apply a filter to the determined trajectory to generate a filtered trajectory [fig. 3B, 13, and related description, it’s clear to see the trajectory in the drawing]; apply a filter to the determined trajectory to generate a filtered (smoothed) trajectory [Para. 39, fig. 3B, Fig. 13, and related description], determine/classify a character symbol classifying the recognized character reads on the claim limitation because both steps involve signals].
	It would have been obvious to one of ordinary still in the art before the effective filing date, to include in touchless user interface of Bahati the ability to determine and apply trajectory and provide signal, as taught by CHEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Bahati in view of CHEN doesn’t explicitly teach about long-short term memory. 
	However, Ramachandra teaches recognizing/classifying character using LSTM [Para. 51].

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bahati in view of CHEN to recognize character using LSTM, feature as taught by Ramachandra; because the modification provides more accurate method of identifying and rendering hand written content onto digital display interface of an electronic device.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666